Exhibit 10.1

Execution Version

JPMORGAN CHASE BANK, N.A.

383 Madison Avenue

New York, NY 10179

October 29, 2020

Project Palau

364-Day Bridge Facility

Commitment Letter

Marvell Technology Group Ltd.

Maui Holdco, Inc.

Canon’s Court

22 Victoria Street

Hamilton HM 12 Bermuda

Attention: Jean Hu, Chief Financial Officer

Ladies and Gentlemen:

Marvell Technology Group Ltd., a Bermuda exempted company (“you” or “Maui”), has
advised JPMorgan Chase Bank N.A. (“JPMorgan”, the “Commitment Party”, “we” or
“us”) that it intends to acquire (the “Acquisition”) a Delaware corporation
previously identified to us and codenamed “Indigo” (the “Target”, and together
with its subsidiaries, the “Acquired Business”) pursuant to an agreement and
plan of merger and reorganization, to be dated as of the date hereof (including
the exhibits and schedules thereto, collectively, the “Acquisition Agreement”),
by and among Maui, Target, Maui Holdco, Inc., a Delaware corporation and a
wholly-owned subsidiary of Maui (“Holdco” or the “Borrower”), Maui Acquisition
Company Ltd, a Bermuda exempted company and a wholly-owned subsidiary of Holdco
(“Bermuda Merger Sub”), and Indigo Acquisition Corp., a Delaware corporation and
a wholly-owned subsidiary of Holdco (“Delaware Merger Sub”), in accordance with
which: (i) Bermuda Merger Sub will merge with and into you, with you surviving
as a wholly-owned subsidiary of Holdco (the “Reorganization”); and (ii) Delaware
Merger Sub will merge with and into the Target, with the Target surviving as a
wholly-owned subsidiary of Holdco and with the existing equity holders of the
Target being entitled to receive the aggregate cash consideration (the
“Acquisition Cash Consideration”) and newly issued shares of common stock of the
Borrower (the “Acquisition Common Stock Consideration” and together with the
Acquisition Cash Consideration, the “Acquisition Consideration”), in each case,
as set forth in the Acquisition Agreement as in effect on the date hereof, and,
in connection therewith, to repay certain existing indebtedness of the Acquired
Business. The date of the consummation of the Acquisition is referred to herein
as the “Closing Date”.

In connection therewith, you have advised us that the total amount required to
effect the Acquisition (excluding common stock of the Borrower to be issued as
direct consideration for the Acquisition), to repay certain existing
indebtedness of the Acquired Business, and to pay the fees and expenses incurred
in connection therewith (the “Transaction Costs”) is expected to be provided by
a combination of (a) the issuance by you or the Borrower of unsecured debt
securities, in public or private offerings the proceeds of which are to be used
to finance the Transactions (the “Debt Securities”), (b) the incurrence by you
or the Borrower of unsecured



--------------------------------------------------------------------------------

term loan facilities (collectively, the “Term Loan Facility” and, together with
the Debt Securities, the “Permanent Financing”) and/or (c) to the extent that
Debt Securities are not issued on or prior to the Closing Date in an aggregate
amount of at least $2,500,000,000, the borrowing by the Borrower of loans under
a 364-day senior unsecured bridge term loan facility (the “Bridge Facility”) in
an aggregate principal amount not to exceed $2,500,000,000. You have further
advised us that in connection therewith, it is expected that either (i) the term
loan facility under the Existing Credit Agreement shall be amended prior to the
Closing Date to permit the Transactions (as defined below) or (ii) all
outstanding term loans thereunder shall be repaid in full. The Acquisition, the
entering into and funding of the Bridge Facility, the Permanent Financing, the
repayment of certain existing indebtedness of the Acquired Business and the
transactions contemplated by or related to the foregoing are collectively
referred to as the “Transactions”.

1. Commitment

The Commitment Party is pleased to advise you of its commitment to provide the
entire amount of the Bridge Facility (the “Commitment”) upon the terms and
conditions set forth or referred to in this commitment letter (the “Commitment
Letter”) and in the Summary of Terms and Conditions attached hereto as Exhibit A
(together with Exhibit B hereto, the “Term Sheet”) and subject solely to the
Funding Conditions (as defined below).

2. Titles and Roles

It is agreed that JPMorgan will act as the sole and exclusive Administrative
Agent (in such capacity, the “Administrative Agent”), and that JPMorgan will act
as the sole and exclusive lead arranger and bookrunner (in such capacities, the
“Lead Arranger”) for the Bridge Facility; provided that the Borrower agrees that
JPMorgan may perform its responsibilities hereunder through its affiliate J.P.
Morgan Securities LLC. You agree that no other agents, co-agents, bookrunners or
arrangers will be appointed, no other titles will be awarded and no compensation
(other than as expressly contemplated by this Commitment Letter and the Fee
Letter referred to below) will be paid in connection with the Bridge Facility;
provided that you may assign agent or co-agent titles as reasonably agreed by
us.

3. Syndication

We intend to syndicate the Bridge Facility to a group of financial institutions
(together with JPMorgan, the “Lenders”) identified by us in consultation with
you. JPMorgan intends to commence syndication efforts promptly upon the
execution of this Commitment Letter and the execution of the Acquisition
Agreement (which syndication shall not reduce the commitment of the Commitment
Party hereunder, except as provided for in the first paragraph of Section 10
hereof). Until the earlier of 60 days following the Closing Date and the
completion of a Successful Syndication (as defined in the Fee Letter (as defined
below)) (such earlier date, the “Syndication Date”), you agree actively to
assist (and to use your commercially reasonable efforts to cause the Acquired
Business to actively assist) JPMorgan in completing a Successful Syndication.
Such assistance shall include (a) your using commercially reasonable efforts to
ensure that the syndication efforts benefit materially from your existing
lending relationships, (b) direct contact between your senior management and
advisors and the proposed Lenders (and using your commercially reasonable
efforts to ensure such contact between senior management of the Target and the
proposed Lenders) on reasonable prior notice and at reasonable times and places,
(c) your assistance in the preparation of a confidential information memorandum
with respect to the Bridge Facility in form and substance customary for
transactions of this type and otherwise reasonably satisfactory to JPMorgan
(each a “Confidential Information

 

2



--------------------------------------------------------------------------------

Memorandum”) and other customary marketing materials to be used in connection
with the syndication of the Bridge Facility (collectively with the Term Sheet
and any additional summary of terms prepared for distributions to the
Public-Siders (as hereafter defined), the “Information Materials”), (d) prior to
the completion of a Successful Syndication, your using commercially reasonable
efforts to cause the Borrower to have monitored Public Debt Ratings (but no
specific rating) that give effect to the Transactions from Moody’s Investor
Services (“Moody’s”), Standard & Poor’s Financial Services LLC (“S&P”) and Fitch
Ratings, Inc. (“Fitch”), (e) the hosting, with JPMorgan, of one or more meetings
of prospective Lenders at times and places to be mutually agreed (which meetings
may be held virtually) and (f) your using commercially reasonable efforts to
execute and deliver one or more Joinder Agreements (as hereinafter defined)
delivered to you in respect of any Permitted Assignee, as soon as reasonably
practicable following commencement of syndication of the Bridge Facility. You
hereby authorize the Lead Arranger to download copies of your trademark logos
from its website and post copies thereof and any Information Materials to a deal
site on IntraLinks™, DebtDomain, SyndTrak, ClearPar or any other electronic
platform chosen by the Lead Arranger to be its electronic transmission system
(an “Electronic Platform”) established by the Lead Arranger to syndicate the
Bridge Facility, and to use the Borrower’s trademark logos on any confidential
information memoranda, presentations and other marketing materials prepared in
connection with the syndication of the Bridge Facility or, with your consent, in
any advertisements that we may place after the closing of the Bridge Facility in
financial and other newspapers, journals, the World Wide Web, home page or
otherwise, at JPMorgan’s own expense describing its services to the Borrower
hereunder. Upon the request of JPMorgan, you will use commercially reasonable
efforts to cause the Target to furnish for no fee, to JPMorgan, an electronic
version of the Target’s trademark logos for use in marketing materials for the
purpose of facilitating the syndication of the Bridge Facility. You also
understand and acknowledge that we may provide to market data collectors, such
as league tables, or other service providers to the lending industry,
information regarding the closing date, size, type, purpose of, and parties to,
the Bridge Facility.

In order to facilitate an orderly and successful syndication of the Bridge
Facility, you agree that until the Syndication Date, the Borrower will not (and
will use commercially reasonable efforts to cause the Acquired Business to not)
issue, announce, offer, place or arrange debt securities or any syndicated
credit facilities of the Borrower or its subsidiaries (or the Acquired Business)
(other than (i) the Debt Securities, (ii) the Term Loan Facility, (iii) any
amendment or refinancing of the revolving credit facility under that certain
Credit Agreement dated as of June 13, 2018 among as Goldman Sachs Bank USA, as
general administrative agent and term facility agent, Bank of America, N.A., as
revolving facility agent, Maui, as borrower and the lenders party thereto (the
“Existing Credit Agreement”) or any increase thereto, so long as the aggregate
committed amount and, without duplication, outstanding amount thereunder shall
not exceed $750,000,000, (iv) indebtedness permitted to be incurred by the
Acquired Business pursuant to the Acquisition Agreement, (v) other indebtedness
in an aggregate principal amount not to exceed $100,000,000, (vi) capital
leases, letters of credit and purchase money and equipment financings of the
Borrower and its subsidiaries and of the Acquired Business, in each case, in the
ordinary course of business, (vii) working capital facilities of foreign
subsidiaries and (viii) any other financing agreed by the Lead Arranger), in
each case if such issuance, announcement, offering, placement or arrangement
could reasonably be expected to materially impair the primary syndication of the
Bridge Facility.

You will assist us in preparing Information Materials, including but not limited
to a Confidential Information Memorandum or lender slides, for distribution to
prospective Lenders. If requested, you also will assist us in preparing an
additional version of the Information Materials (the “Public-Side Version”) to
be used by prospective Lenders’ public-side employees

 

3



--------------------------------------------------------------------------------

and representatives (“Public-Siders”) who do not wish to receive material
non-public information (within the meaning of United States federal securities
laws) with respect to you, the Target, the Borrower, their respective affiliates
and any of their respective securities (“MNPI”) and who may be engaged in
investment and other market-related activities with respect to you, the Target,
the Borrower’s or their affiliates’ securities or loans. Before distribution of
any Information Materials, you agree to execute and deliver to us (i) a
customary letter in which you authorize distribution of the Information
Materials to a prospective Lender’s employees willing to receive MNPI
(“Private-Siders”) and (ii) a separate customary letter in which you authorize
distribution of the Public-Side Version to Public-Siders not containing any
MNPI. You also acknowledge that publishing debt analysts employed by JPMorgan
and its affiliates who are Public-Siders may participate in any meetings or
telephone conference calls held pursuant to clause (e) of the first paragraph of
Section 3 of this Commitment Letter; provided that such analysts shall not
publish any information obtained from such meetings or calls (i) until the
syndication of the Bridge Facility has been completed upon the making of
allocations by JPMorgan and JPMorgan freeing the Bridge Facility to trade or
(ii) in violation of any confidentiality agreement between you and JPMorgan.

The Borrower agrees that the following documents may be distributed to both
Private-Siders and Public-Siders, unless the Borrower advises JPMorgan in
writing (including by email) within a reasonable time prior to their intended
distribution that such materials should only be distributed to Private-Siders:
(a) administrative materials prepared by JPMorgan for prospective Lenders (such
as a lender meeting invitation, bank allocation, if any, and funding and closing
memoranda), (b) term sheets summarizing the Bridge Facility’s terms and
notification of changes in the Bridge Facility’s terms and (c) other materials
intended for prospective Lenders after the initial distribution of Information
Materials. If you advise us that any of the foregoing should be distributed only
to Private-Siders, then Public-Siders will not receive such materials without
further discussions with you.

The Borrower hereby authorizes JPMorgan to distribute draft and execution
versions of definitive documentation relating to the Bridge Facility to
Private-Siders and Public-Siders.

As the Lead Arranger, JPMorgan will manage all aspects of the syndication in
consultation with you, including decisions as to the selection of institutions
to be approached and when they will be approached, when their commitments will
be accepted, which institutions will participate, the allocations of the
commitments among the Lenders and the amount and distribution of fees among the
Lenders; provided that the Lead Arranger will not syndicate to any person (other
than those financial institutions (and their affiliates) identified by the Lead
Arranger to you in writing on or prior to the date hereof (including, for the
avoidance of doubt, those lenders identified in the “syndication plan” for the
Bridge Facility agreed to by the Lead Arranger and you prior to the date
hereof)), any Permitted Assignee and to lenders under the Existing Credit
Agreement (other than a “defaulting lender” under and as defined therein, as of
the date of such syndication) without your consent (such consent not to be
unreasonably withheld or delayed). In acting as the Lead Arranger, JPMorgan will
have no responsibility other than to arrange the syndication as set forth herein
and is acting solely in the capacity of an arm’s-length contractual counterparty
to the Borrower with respect to the arrangement of the Bridge Facility
(including in connection with determining the terms of the Bridge Facility) and
not as a financial advisor or a fiduciary to, or an agent of, the Borrower or
any other person.

 

4



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary contained in this Commitment Letter or
any other agreement or undertaking concerning the Bridge Facility, but without
limiting the conditions precedent in Section 6 hereof or Exhibit B, and without
limiting your obligations to assist with syndication in this Section 3, none of
the foregoing obligations under the provisions of this Section 3 nor the
commencement, conduct or completion of the syndication contemplated by this
Section 3 is a condition to the Commitment or the funding of the Bridge Facility
on the Closing Date.

For the avoidance of doubt, without limiting your representation and covenant
set forth in Section 4 below, nothing contained in this Commitment Letter shall
require you to provide any information to the extent that the provision thereof
would violate any attorney-client privilege, law, rule or regulation, or any
obligation of confidentiality binding on you, the Acquired Business or your or
its respective affiliates; provided that you shall (x) use commercially
reasonable efforts to communicate, to the extent permitted, the applicable
information in a way that would not violate the applicable law, rule, regulation
or obligation, and (y) to the extent you are unable to disclose any such
information, notify us if any such information is being withheld as a result of
any such obligation of confidentiality (but solely if providing such notice
would not violate such confidentiality obligation).

4. Information

To assist JPMorgan in its syndication efforts, you agree promptly to prepare and
provide to the Lead Arranger all customary information with respect to the
Borrower and the transactions contemplated hereby, including all financial
information and projections concerning the Borrower and the Acquired Business
(the “Projections”), as we may reasonably request in connection with the
arrangement and syndication of the Bridge Facility. You hereby represent and
covenant (to the best of your knowledge to the extent relating to the Acquired
Business) that (a) all written information other than the Projections,
forward-looking information and other information of a general economic or
industry nature (the “Information”) that has been or will be made available to
the Lead Arranger by you or any of your representatives in connection with the
Transactions, when taken as a whole, is or will be, when furnished, complete and
correct in all material respects and does not or will not, when furnished,
contain any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements contained therein not materially
misleading in light of the circumstances under which such statements are made
when taken as a whole and giving effect to all supplements and updates thereto
and (b) the Projections concerning you, the Borrower and the Acquired Business
that have been or will be made available to the Lead Arranger by you or any of
your representatives have been or will be prepared in good faith based upon
assumptions that were believed by the Borrower to be reasonable as of the date
such Projections are prepared and as of the date such Projections are made
available to the Lead Arranger (it being understood that the Projections are as
to future events and are not to be viewed as facts, the Projections are subject
to significant uncertainties and contingencies, many of which are beyond your
control, that no assurance can be given that any particular Projections will be
realized and that actual results during the period or periods covered by any
such Projections may differ significantly from the projected results and such
differences may be material). If, at any time prior to the later of the Closing
Date and the Syndication Date, you become aware that any of the representations
and warranties in the preceding sentence would not be accurate and complete in
any material respect (to your knowledge with respect to Information and
Projections relating to the Acquired Business) if the Information or Projections
were being furnished, and such representations and warranties were being made,
at such time, then you agree to promptly supplement the Information and/or
Projections so that the representations and warranties contained in this
paragraph (to your knowledge with respect to Information and Projections
relating to the Acquired Business) remain accurate and complete in all material
respects under those circumstances. The accuracy of the foregoing
representations and warranties shall not be a condition to the obligations of
the Commitment Party hereunder unless the inaccuracy results in an express
condition hereunder otherwise not being satisfied on the Closing Date. You
understand that in arranging and syndicating the Bridge Facility, we may use and
rely on the Information and Projections without independent verification
thereof.

 

5



--------------------------------------------------------------------------------

5. Fees

As consideration for JPMorgan’s commitment hereunder and its agreement to
perform the services described herein, you agree to pay to JPMorgan the
nonrefundable fees set forth in Annex I to the Term Sheet and in the Fee Letter
dated the date hereof and delivered herewith (the “Fee Letter”).

You agree that, once paid, the fees or any part thereof payable hereunder or
under the Fee Letter shall not be refundable under any circumstances, regardless
of whether the transactions or borrowings contemplated by this Commitment Letter
are consummated, except as otherwise agreed in writing by you and JPMorgan. All
fees payable hereunder and under the Fee Letter shall be paid in immediately
available funds in U.S. Dollars and shall not be subject to reduction by way of
withholding, setoff or counterclaim or be otherwise affected by any claim or
dispute related to any other matter. In addition, all fees payable hereunder
shall be paid without deduction for any taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any national, state or local
taxing authority, or will be grossed up by you for such amounts.

6. Conditions

The Commitment Party’s commitment hereunder, and the Commitment Party’s
agreement to perform the services described herein, are subject solely to
satisfaction or waiver of each of the following conditions precedent: (a) since
the date of the Acquisition Agreement, there shall not have occurred any Target
Material Adverse Effect (as defined below), (b) the execution and delivery by
the parties thereto of definitive documentation with respect to the Bridge
Facility consistent with this Commitment Letter and the Fee Letter (the “Credit
Documentation” and the date of effectiveness thereof, the “Effective Date”);
provided that subject to the Limited Conditionality Provision (as defined
below), documentation substantially similar to the documentation (with
adjustments to reflect that the Bridge Facility is a “bridge” facility) in
connection with the Existing Credit Agreement, with such modifications as are
set forth in the Term Sheet (including, for the avoidance of doubt, the
modifications referred to in Exhibit C solely to the extent such modifications
are made to the Existing Credit Agreement or any amendment, restatement,
refinancing or replacement thereof) or are mutually agreed upon, is satisfactory
for this purpose, and (c) the satisfaction of the conditions set forth on
Exhibit B (clauses (a) through (c) collectively, the “Funding Conditions”).

For the purposes hereof, “Target Material Adverse Effect” means a “Material
Adverse Effect on the Company” (as defined in the Acquisition Agreement as in
effect on the date hereof).

Notwithstanding anything in this Commitment Letter, the Fee Letter, the Credit
Documentation or any other letter agreement or other undertaking concerning the
financing of the Transactions to the contrary, (a) the only representations the
accuracy of which shall be a condition to the availability of the Bridge
Facility on the Closing Date shall be (i) such of the representations made by
the Target in the Acquisition Agreement (as hereinafter defined) as are material
to the interests of the Lenders, but only to the extent that you have (or an
affiliate of yours has) the right to terminate your (or your affiliates’)
obligations under the Acquisition Agreement as a result of the breach of such
representations in the Acquisition Agreement, or the accuracy of such
representations in the Acquisition Agreement is a condition to your (or your

 

6



--------------------------------------------------------------------------------

affiliates’) obligations to consummate the Acquisition pursuant to the
Acquisition Agreement (the “Acquisition Agreement Representations”) and (ii) the
Specified Representations (as hereinafter defined) and (b) the terms of the
Credit Documentation shall be in a form such that they do not impair the
availability of the loans on the Closing Date if the Funding Conditions are
satisfied. For purposes hereof, “Specified Representations” means the
representations and warranties of the Borrower relating to corporate status of
the Borrower and the Guarantors, corporate power and authority to enter into the
Credit Documentation, due authorization, execution, delivery and enforceability
of the Credit Documentation, no conflicts with or consents under charter
documents of the Borrower and the Guarantors, solvency of the Borrower and its
subsidiaries on a consolidated basis after giving effect to the Transactions
(solvency to be defined in a manner consistent with Annex I to Exhibit B), no
conflicts with or consents under the applicable credit agreements and indentures
governing indebtedness for borrowed money in a principal or committed amount
greater than $100,000,000 (as determined after giving pro forma effect to the
Transactions to occur on the Closing Date and without such representation being
subject to any material adverse effect or similar qualification), Federal
Reserve margin regulations, the use of the proceeds of the Bridge Facility not
violating laws against sanctioned persons, the Foreign Corrupt Practices Act or
the Patriot Act and compliance with the Investment Company Act. This paragraph,
and the provisions herein, shall be referred to as the “Limited Conditionality
Provision”.

7. Limitation of Liability, Indemnity, Settlement

(a) Limitation of Liability.

You agree that (i) in no event shall any of the Commitment Party and its
affiliates and its officers, directors, employees, advisors, and agents (each,
and including, without limitation, JPMorgan, an “Arranger-Related Person”) have
any Liabilities, on any theory of liability, for any special, indirect,
consequential or punitive damages incurred by you, your affiliates or your
respective equity holders arising out of, in connection with, or as a result of,
this Commitment Letter, the Fee Letter or any other agreement or instrument
contemplated hereby; and (ii) no Arranger-Related Person shall have any
Liabilities arising from, or be responsible for, the use by others of
Information or other materials (including, without limitation, any personal
data) obtained through electronic, telecommunications or other information
transmission systems, including an Electronic Platform or otherwise via the
internet other than for direct, actual damages resulting from the gross
negligence or willful misconduct of such Arranger-Related Person as determined
by a final, non-appealable judgment of a court of competent jurisdiction;
provided that, nothing in this clause (a) shall relieve you of any obligation
you may have to indemnify an Indemnified Person, as provided in clause
(b) below, against any special, indirect, consequential or punitive damages
asserted against such Indemnified Person by a third party. You agree, to the
extent permitted by applicable law, to not assert any claims against any
Arranger-Related Person with respect to any of the foregoing. As used herein,
the term “Liabilities” shall mean any losses, claims (including intraparty
claims), demands, damages or liabilities of any kind.

(b) Indemnity.

You agree (A) to (i) indemnify and hold harmless each of the Commitment Party,
and its affiliates and its officers, directors, employees, advisors, and agents
(each, and including, without limitation, JPMorgan, an “Indemnified Person”)
from and against any and all Liabilities and related expenses to which any such
Indemnified Person may become subject arising out of or in connection with this
Commitment Letter, the Bridge Facility, the use of the proceeds thereof, any

 

7



--------------------------------------------------------------------------------

related transaction or the activities performed or the Commitments or services
furnished pursuant to this Commitment Letter or the role of the Commitment Party
in connection therewith or in connection with any actual or prospective claim,
litigation, investigation, arbitration or administrative, judicial or regulatory
action or proceeding in any jurisdiction relating to any of the foregoing
(including in relation to enforcing the terms of clause (a) above and the terms
of this clause (b)) (each, a “Proceeding”), regardless of whether or not any
Indemnified Person is a party thereto and whether or not such Proceeding is
brought by you, your equity holders, affiliates, creditors, the Target or any
other person and (ii) reimburse each Indemnified Person upon demand (upon
presentation of a summary statement, in reasonable detail) for any legal or
other expenses (but limited, in the case of legal fees and expenses, to the
reasonable and documented or invoiced out-of-pocket fees and expenses of one
counsel, representing all of the Indemnified Parties, taken as a whole, and, if
necessary, of a single local counsel in each appropriate jurisdiction (which may
include a single special counsel acting in multiple jurisdictions) for all such
Indemnified Persons, taken as whole (and, in the case of an actual or perceived
conflict of interest where the Indemnified Person affected by such conflict
notifies you of the existence of such conflict and thereafter retains its own
counsel, of another firm of counsel for each such affected Indemnified Person))
incurred in connection with investigating or defending any of the foregoing,
regardless of whether or not in connection with any pending or threatened
Proceeding to which any Indemnified Person is a party, in each case as such
expenses are incurred or paid; provided that the foregoing indemnity will not,
as to any Indemnified Person, apply to any Liabilities or related expenses to
the extent they are found by a final, non-appealable judgment of a court of
competent jurisdiction to (I) result from (x) the willful misconduct, bad faith
or gross negligence of such Indemnified Person in performing its activities or
in furnishing its Commitments or services under this Commitment Letter or (y) a
material breach by such Indemnified Person of the Commitment Letter, the Fee
Letter or any of the Credit Documentation, or (II) have not resulted from an act
or omission by you or any of your affiliates and have been brought by an
Indemnified Person against any other Indemnified Person (other than any claims
against the Commitment Party in its capacity or in fulfilling its role as an
arranger or agent or any similar role hereunder) and (B) to reimburse the
Commitment Party and its affiliates on demand (upon presentation of a summary
statement, in reasonable detail) for all reasonable documented or invoiced
out-of-pocket expenses (including due diligence expenses, syndication expenses,
travel expenses, and reasonable fees, charges and disbursements of counsel which
shall be limited to the reasonable and documented or invoiced out-of-pocket fees
and other charges of one counsel to the Lead Arranger and the Administrative
Agent and, if necessary, of one regulatory counsel and one local counsel to the
Lenders retained by the Lead Arranger in each relevant regulatory field and each
relevant jurisdiction, respectively (and, in the case of an actual or perceived
conflict of interest where the Commitment Party affected by such conflict
notifies you of the existence of such conflict and thereafter retains its own
counsel, of another firm of counsel for each such affected Commitment Party))
incurred in connection with the Bridge Facility and any related documentation
(including this Commitment Letter, the Term Sheet, the Fee Letter and the Credit
Documentation) or the administration, amendment, modification or waiver thereof.

(c) Settlement.

You shall not be liable for any settlement of any Proceeding if the amount of
such settlement was effected without your prior written consent (which consent
shall not be unreasonably withheld, conditioned or delayed), but if settled with
your written consent or if there is a final judgment in any such Proceeding, you
agree to indemnify and hold harmless each Indemnified Person from and against
any and all Liabilities and related expenses by reason of such settlement or
judgment in accordance with the terms of clause (b) above. You shall not,
without the prior written consent of the Commitment Party and its affiliates
(which consent shall

 

8



--------------------------------------------------------------------------------

not be unreasonably withheld, conditioned or delayed), effect any settlement of
any pending or threatened Proceedings in respect of which indemnity could have
been sought hereunder by the Commitment Party unless such settlement
(x) includes an unconditional release of such Indemnified Person in form and
substance reasonably satisfactory to the Commitment Party from all liability on
claims that are the subject matter of such Proceedings and (y) does not include
any statement as to or any admission of fault, culpability or a failure to act
by or on behalf of the Commitment Party or any injunctive relief or other
non-monetary remedy. You acknowledge that any failure to comply with your
obligations under the preceding sentence may cause irreparable harm to the
Commitment Party and the other Indemnified Persons.

8. Affiliate Activities, Sharing of Information, Absence of Fiduciary
Relationships

The Commitment Party may employ the services of its affiliates in providing
certain services hereunder and, in connection with the provision of such
services, may exchange with such affiliates information concerning you and the
other companies that may be the subject of the transactions contemplated by this
Commitment Letter, and, to the extent so employed, such affiliates shall be
entitled to the benefits, and be subject to the obligations, of the Commitment
Party hereunder; provided that with respect to the Commitment, any assignments
thereof to an affiliate or branch will not relieve the Commitment Party from any
of its obligations hereunder unless and until such affiliate or branch shall
have funded the portion of the Commitment so assigned on the Closing Date. The
Commitment Party shall be responsible for its affiliates’ failure to comply with
such obligations under this Commitment Letter.

You acknowledge that the Commitment Party and its affiliates may be providing
debt financing, equity capital or other services (including financial advisory
services) to other companies in respect of which you may have conflicting
interests regarding the transactions described herein and otherwise. The
Commitment Party will not use confidential information obtained from you by
virtue of the transactions contemplated by this Commitment Letter or its other
relationships with you in connection with the performance by such Commitment
Party of services for other companies, and the Commitment Party will not furnish
any such information to other companies. You also acknowledge that the
Commitment Party has no obligation to use in connection with the transactions
contemplated by this Commitment Letter, or to furnish to you, confidential
information obtained from other companies.

You agree that the Commitment Party will act under this Commitment Letter as an
independent contractor and that nothing in this Commitment Letter will be deemed
to create an advisory, fiduciary or agency relationship or fiduciary or other
implied duty between the Commitment Party, on the one hand, and you and your
respective equity holders or your and their respective affiliates on the other
hand. You acknowledge and agree that (i) the transactions contemplated by this
Commitment Letter are arm’s-length commercial transactions between the
Commitment Party and, if applicable, its affiliates, on the one hand, and you,
on the other hand, (ii) in connection therewith and with the process leading to
such transaction the Commitment Party and, if applicable, each of its
affiliates, is acting solely as a principal and has not been, is not and will
not be acting as an advisor, agent or fiduciary of you, your management, equity
holders, creditors, affiliates or any other person and (iii) with respect to the
transactions contemplated hereby or the process leading thereto, the Commitment
Party and, if applicable, its affiliates, has not assumed (x) an advisory or
fiduciary responsibility in favor of you or your affiliates (irrespective of
whether the Commitment Party or any of its affiliates has advised or is
currently advising you or your affiliates on other matters (which, for the
avoidance of doubt, includes acting as a financial advisor to the Borrower or
any of its affiliates in respect of any transaction related hereto)) or (y) any
other obligation except the obligations expressly set forth in

 

9



--------------------------------------------------------------------------------

this Commitment Letter. You further acknowledge and agree that (i) you are
responsible for making your own independent judgment with respect to such
transactions and the process leading thereto, (ii) you are capable of evaluating
and understand and accept the terms, risks and conditions of the transactions
contemplated hereby, and the Commitment Party shall have no responsibility or
liability to you with respect thereto, and (iii) the Commitment Party is not
advising the Borrower as to any legal, tax, investment, accounting, regulatory
or any other matters in any jurisdiction, and you shall consult with your own
advisors concerning such matters and you shall be responsible for making your
own independent investigation and appraisal of the transactions contemplated
hereby. Any review by the Commitment Party or any of its affiliates of the
Borrower, the transactions contemplated hereby or other matters relating to such
transactions will be performed solely for the benefit of the Commitment Party
and shall not be on behalf of the Borrower. The Borrower agrees that it will not
claim that the Commitment Party has rendered any advisory services or assert any
claim against the Commitment Party based on an alleged breach of fiduciary duty
by the Commitment Party in connection with this Commitment Letter and the
transactions contemplated hereby or assert any claim based on any actual or
potential conflict of interest that might be asserted to arise or result from
the engagement of the Commitment Party or any of its affiliates acting as a
financial advisor to the Borrower or any of its affiliates, on the one hand, and
the engagement of the Commitment Party hereunder and the transactions
contemplated hereby, on the other hand.

You further acknowledge that the Commitment Party is a full service securities
or banking firm engaged in securities trading and brokerage activities as well
as providing investment banking and other financial services. In the ordinary
course of business, the Commitment Party may provide investment banking and
other financial services to, and/or acquire, hold or sell, for its own accounts
and the accounts of customers, equity, debt and other securities and financial
instruments (including bank loans and other obligations) of, you and other
companies with which you may have commercial or other relationships. With
respect to any securities and/or financial instruments so held by the Commitment
Party or any of its customers, all rights in respect of such securities and
financial instruments, including any voting rights, will be exercised by the
holder of the rights, in its sole discretion.

In particular, you acknowledge that JPMorgan or its affiliates may be acting as
a buy-side financial advisor to you in connection with the Transactions. You
agree not to assert or allege any claim based on actual or potential conflict of
interest arising or resulting from, on the one hand, the engagement of JPMorgan
or its affiliates in such capacity and our obligations hereunder, on the other
hand.

9. Confidentiality

This Commitment Letter is delivered to you on the understanding that neither
this Commitment Letter, the Term Sheet or the Fee Letter nor any of their terms
or substance shall be disclosed by you, directly or indirectly, to any other
person without our prior written consent (such approval not to be unreasonably
withheld or delayed) except (a) to your affiliates and your and your affiliates’
directors, officers, employees, agents and advisors who are directly involved in
the consideration of this matter and for whom you shall be responsible for any
breach by any one of them of this confidentiality undertaking, (b) as may be
compelled in a judicial or administrative proceeding or as otherwise required by
law or to the extent requested or required by governmental and/or regulatory
authorities, in each case based on the reasonable advice of your legal counsel
(in which case you agree, to the extent practicable and not prohibited by
applicable law, to inform us promptly thereof), (c) following your acceptance of
the provisions hereof and your return of an executed counterpart of this
Commitment Letter to the Lead

 

10



--------------------------------------------------------------------------------

Arranger as provided below, you may disclose this Commitment Letter and the
contents hereof (but not the Fee Letter or the contents thereof) in any offering
memoranda relating to the Bridge Facility, in any syndication or other marketing
materials in connection with the Bridge Facility or in connection with any
public filing relating to the Transactions, (d) following your acceptance of the
provisions hereof and your return of an executed counterpart of this Commitment
Letter to the Lead Arranger as provided below, you may file a copy of any
portion of this Commitment Letter (but not the Fee Letter) in any public record
in which it is required by law or regulation on the advice of your counsel to be
filed, (e) you may disclose, on a confidential basis, the existence and contents
of this Commitment Letter, including Exhibits A through C (but not the Fee
Letter) to any rating agency or any prospective Lenders to the extent necessary
to satisfy your obligations or the conditions hereunder, (f) you may disclose
the aggregate fee amounts contained in the Fee Letter in financial statements or
as part of Projections, pro forma information or a generic disclosure of
aggregate sources and uses related to fee amounts related to the Transactions to
the extent customary or required in offering and marketing materials for the
Bridge Facility or in any public filing relating to the Transactions (which in
the case of such public filing may indicate the existence of the Fee Letter) and
(g) in connection with the exercise of any remedy or enforcement of any right
under this Commitment Letter and the Fee Letter; provided that, the foregoing
restrictions shall cease to apply (except in respect of the Fee Letter and its
terms and substance) on the date that is two years after this Commitment Letter
has been accepted by you; provided, further, you may disclose this Commitment
Letter and the Fee Letter (redacted in a manner reasonably satisfactory to us)
to the Target, their respective subsidiaries and their officers, directors,
employees, affiliates, independent auditors (but only with respect to this
Commitment Letter), legal counsel and other legal advisors on a confidential
basis in connection with their consideration of the Transactions.

The Commitment Party will treat all information provided to it by or on behalf
of you in connection with the transactions contemplated hereby (including
information regarding the Acquired Business) confidentially and shall not
publish, disclose or otherwise divulge, such information; provided that nothing
herein shall prevent the Commitment Party and its affiliates from disclosing any
such information (a) pursuant to the order of any court or administrative agency
or in any pending legal, judicial or administrative proceeding, or otherwise as
required by applicable law, rule or regulation, subpoena or compulsory legal
process or upon the request or demand of any regulatory authority (including any
self-regulatory authority) or other governmental authority purporting to have
jurisdiction over the Commitment Party or any of its affiliates (in which case
the Commitment Party agrees (except with respect to any audit or examination
conducted by bank accountants or any self-regulatory authority or governmental
or regulatory authority exercising examination or regulatory authority), to the
extent practicable and not prohibited by applicable law or regulation, to inform
you promptly thereof prior to disclosure), (b) to the extent that such
information becomes publicly available other than by reason of improper
disclosure by the Commitment Party or any of its affiliates in violation of any
confidentiality obligations owing to you hereunder, (c) to the extent that such
information is received by the Commitment Party from a third party that is not,
to the Commitment Party’s knowledge, subject to contractual or fiduciary
confidentiality obligations owing to you with respect to such information,
(d) to the extent that such information is independently developed by the
Commitment Party or any of its affiliates, (e) to the Commitment Party’s
affiliates and their and their respective employees, directors, officers,
independent auditors, rating agencies, professional advisors and other experts
or agents who need to know such information in connection with the transactions
contemplated hereby and who are informed of the confidential nature of such
information (with the Commitment Party responsible for its affiliates’
compliance with this paragraph), (f) in connection with the exercise of any
remedies hereunder or under the Fee Letter or any suit, action or proceeding
relating to this Commitment Letter, the Fee Letter or

 

11



--------------------------------------------------------------------------------

the Bridge Facility, and/or (g) to prospective Lenders, hedge providers,
participants or assignees (collectively, “Prospective Parties”); provided that
for purposes of clause (g) above, the disclosure of any such information to any
Prospective Party shall be made subject to such Prospective Party written
agreement to treat such information confidentially on substantially the terms
set forth in this paragraph. If the Bridge Facility closes, the Commitment
Party’s obligations under this paragraph shall terminate and be superseded by
the confidentiality provisions in the Credit Documentation. Otherwise, the
provisions of this paragraph shall expire two years after the date hereof.

10. Miscellaneous

This Commitment Letter shall not be assignable by you without the prior written
consent of the Commitment Party (and any purported assignment without such
consent shall be null and void), is intended to be solely for the benefit of the
parties hereto and is not intended to confer any benefits upon, or create any
rights in favor of, any person other than the parties hereto. JPMorgan may
assign all or a portion of its Commitment only to one or more prospective
Lenders that are (i) approved by you in writing (such approval not to be
unreasonably withheld or delayed) or (ii) agreed upon in writing by you and us
on or prior to the date hereof (including, for the avoidance of doubt, those
lenders identified in the “syndication plan” for the Bridge Facility agreed to
by the Lead Arranger and you prior to the date hereof) (such Lenders described
in clauses (i) and (ii), each, a “Permitted Assignee”), whereupon JPMorgan shall
be released from its Commitment hereunder so assigned to the extent such
assignment is evidenced by either an executed credit agreement or a customary
joinder agreement (a “Joinder Agreement”) pursuant to which such Permitted
Assignee agrees to become party to this Commitment Letter and agrees to extend
commitments directly to the Borrower on the terms set forth herein (it being
understood that such Joinder Agreement shall not add any conditions to the
availability of the Bridge Facility or change the terms of the Bridge Facility
or change compensation in connection therewith except as set forth in the
Commitment Letter and the Fee Letter and shall otherwise be reasonably
satisfactory to you and us).

This Commitment Letter may not be amended or waived except by an instrument in
writing signed by you and JPMorgan. This Commitment Letter and the Fee Letter
are the only agreements that have been entered into among us with respect to the
Bridge Facility and set forth the entire understanding of the parties with
respect thereto. Each of the parties hereto agrees that each of this Commitment
Letter and the Fee Letter is a binding and enforceable agreement (subject to the
effects of bankruptcy, insolvency, fraudulent transfer, fraudulent conveyance,
reorganization and other similar laws relating to or affecting creditors’ rights
generally) with respect to the subject matter contained herein, including the
good faith negotiation of the Credit Documentation by the parties hereto in a
manner consistent with this Commitment Letter; it being acknowledged and agreed
that the funding of the Bridge Facility is subject only to the Funding
Conditions.

This Commitment Letter may be executed in any number of counterparts, each of
which shall be an original, and all of which, when taken together, shall
constitute one agreement. The words “execution,” “signed,” “signature,”
“delivery,” and words of like import in or relating to this Commitment Letter,
the Fee Letter and/or any document to be signed in connection with this letter
agreement and the transactions contemplated hereby shall be deemed to include
Electronic Signatures (as defined below), deliveries or the keeping of records
in electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be. “Electronic
Signatures” means any electronic symbol or process attached to, or associated
with, any contract or other record and adopted by a person with the intent to
sign, authenticate or accept such contract or record.

 

12



--------------------------------------------------------------------------------

This Commitment Letter shall be governed by, and construed in accordance with,
the law of the State of New York; provided, however, that (a) the interpretation
of the definition of “Target Material Adverse Effect” (and whether or not a
“Target Material Adverse Effect” has occurred or would reasonably be expected to
occur), (b) the determination of the accuracy of any Acquisition Agreement
Representations and whether as a result of any inaccuracy of any Acquisition
Agreement Representation there has been a failure of a condition precedent to
your (or your affiliates’) obligation to consummate the Acquisition or such
failure gives you the right to terminate your (or your affiliates’) obligations
under the Acquisition Agreement and (c) the determination of whether the
Acquisition has been consummated in accordance with the terms of the Acquisition
Agreement shall, in each case, be governed by, and construed and interpreted in
accordance with, the internal laws and judicial decisions of the State of
Delaware applicable to agreements executed and performed entirely within such
State without giving effect to any choice or conflict of laws provision or rule
(whether of the State of Delaware or any other jurisdiction) that would cause
the application of laws of any jurisdiction other than the State of Delaware.
The Borrower consents to the exclusive jurisdiction and venue of the United
States District Court for the Southern District of New York sitting in the
Borough of Manhattan (or if such court lacks subject matter jurisdiction, the
Supreme Court of the State of New York sitting in the Borough of Manhattan).
Each party hereto irrevocably waives, to the fullest extent permitted by
applicable law, (a) any right it may have to a trial by jury in any legal
proceeding arising out of or relating to this Commitment Letter, the Term Sheet,
the Fee Letter or the transactions contemplated hereby or thereby (whether based
on contract, tort or any other theory) and (b) any objection that it may now or
hereafter have to the laying of venue of any such legal proceeding in the
federal or state courts located in the City of New York, Borough of Manhattan.

You confirm that you have validly appointed Holdco, or if otherwise, its
principal place of business in The City of New York from time to time, as your
agent for service of process, and agree that service of any process, summons,
notice or document by hand delivery or registered mail upon such agent shall be
effective service of process for any suit, action or proceeding brought in any
such court.

The Commitment Party hereby notifies the Borrower that pursuant to the
requirements of the USA Patriot Act, Title III of Pub. L. 107-56 (signed into
law October 26, 2001) (the “Patriot Act”) and 31 C.F.R. § 1010.230 (the
“Beneficial Ownership Regulation”), it and its affiliates are required to
obtain, verify and record information that identifies the Borrower, which
information includes the name, address, tax identification number and other
information regarding the Borrower that will allow the Commitment Party to
identify the Borrower in accordance with the Patriot Act and the Beneficial
Ownership Regulation. This notice is given in accordance with the requirements
of the Patriot Act and Beneficial Ownership Regulation and is effective for the
Commitment Party and each of its affiliates. The provisions of this Commitment
Letter and/or in the Fee Letter relating to compensation, limitation of
liability, indemnification, settlement, affiliate activities, sharing of
information, absence of fiduciary relationships, confidentiality (other than as
provided in the last sentence of Section 9 above), electronic signatures,
governing law, waiver of jury trial and waiver of objection to the laying of
venue shall remain in full force and effect regardless of whether the Credit
Documentation shall be executed and delivered and notwithstanding the
termination of this Commitment Letter and/or JPMorgan’s commitment hereunder;
provided that the provisions of Sections 3 and 4 shall not survive if the
commitments and undertakings of the Commitment Party is terminated prior to the
effectiveness of the Bridge Facility; provided, further that (i) if the Bridge
Facility closes and the Credit Documentation with

 

13



--------------------------------------------------------------------------------

respect to the Bridge Facility shall be executed and delivered, the provisions
of Section 3 shall survive only until the Syndication Date and the provisions of
Section 4 shall survive only until the later of the Closing Date and the
Syndication Date, and (ii) if the Bridge Facility closes and the Credit
Documentation shall be executed and delivered, the provisions under
Section 7(b), to the extent covered in such definitive documentation, and the
second paragraph of Section 9 shall be superseded and deemed replaced with
respect to the Bridge Facility by the terms of such Credit Documentation
governing such matters. You may ratably terminate each Lender’s commitments
hereunder at any time subject to the provisions of the preceding sentence.

Section headings used herein are for convenience of reference only and are not
to affect the construction of, or to be taken into consideration in
interpreting, this Commitment Letter.

If the foregoing correctly sets forth our agreement, please indicate your
acceptance of the terms of this Commitment Letter, the Term Sheet and the Fee
Letter by returning to us executed counterparts of this Commitment Letter and of
the Fee Letter not later than 5:00 p.m., New York City time, on October 29, 2020
(the “Expiration Time”). JPMorgan’s commitments and agreements herein will
expire at the Expiration Time in the event JPMorgan has not received, in
readable form, a complete copy of each of this Commitment Letter and the Fee
Letter countersigned and dated by you, which executed counterparts are delivered
in accordance with the immediately preceding sentence. The parties hereto agree
that your acceptance of JPMorgan’s offer shall only be effective if each such
document has been received in such form by each of the contacts specified below
prior to the Expiration Time. If you do so execute and deliver to us this
Commitment Letter and the Fee Letter at or prior to the Expiration Time, this
Commitment Letter shall terminate at the earliest of (i) after execution of the
Acquisition Agreement and prior to the consummation of the Transactions, the
termination of the Acquisition Agreement by you in a signed writing in
accordance with its terms (or your written confirmation thereof) (and you hereby
agree to notify us promptly thereof), (ii) the consummation of the Acquisition
without the funding of the Bridge Facility, (iii) the execution and delivery of
the Credit Documentation, (iv) 11:59 p.m., New York City time, on the date that
is five business days after the End Date (as defined in the Acquisition
Agreement as of the date hereof);provided that if the End Date (as defined in
the Acquisition Agreement, as in effect on the date hereof) is extended one or
more times pursuant to Section 8.1(b) of the Acquisition Agreement (as in effect
on the date hereof), such End Date shall be for purposes of this clause (iv),
upon written notice of each such extension to the Lead Arranger from the
Borrower, automatically extend to five business days after each such extended
date, and (v) receipt by the Commitment Party of written notice from the
Borrower of its election to terminate all commitments under the Bridge Facility
in full (such earliest time, the “Termination Date”). Upon the occurrence of any
of the events referred to in the preceding sentence, this Commitment Letter and
the commitments of the Commitment Party hereunder and the agreement of the
Commitment Party to provide the services described herein shall automatically
terminate unless all of the Commitment Parties shall, in their sole discretion,
agree to an extension in writing.

JPMorgan is pleased to have been given the opportunity to assist you in
connection with this important financing.

 

14



--------------------------------------------------------------------------------

Very truly yours,

 

JPMORGAN CHASE BANK, N.A.

By:   /s/ Ryan Zimmerman   Name: Ryan Zimmerman   Title:    Vice President

 

[Signature Page to Bridge Commitment Letter]



--------------------------------------------------------------------------------

Accepted and agreed to as of October 29, 2020, by:

 

MARVELL TECHNOLOGY GROUP LTD. By:   /s/ Jean Hu   Name: Jean Hu  
Title:    Chief Financial Officer

 

MAUI HOLDCO, INC. By:   /s/ Jean Hu   Name: Jean Hu   Title:    Chief Financial
Officer

 

[Signature Page to Bridge Commitment Letter]



--------------------------------------------------------------------------------

Exhibit A

364-DAY SENIOR UNSECURED BRIDGE FACILITY

Summary of Terms and Conditions

October 29, 2020

 

 

 

I.   Parties

  Borrower:    Initially, Marvell Technology Group Ltd., a Bermuda exempt
company, and on and after the Closing Date, Holdco, a Delaware corporation (the
“Borrower”).   Guarantors:    From the Closing Date, all obligations of the
Borrower under the Bridge Facility will be unconditionally guaranteed by
(a) Maui so long as Maui is the issuer, borrower or guarantor of indebtedness
for borrowed money (including, for the avoidance of doubt, Maui’s existing
unsecured notes) in an aggregate outstanding principal amount in excess of
$100.0 million and (b) Target so long as Target is the issuer, borrower or
guarantor of indebtedness for borrowed money (including, for the avoidance of
doubt, Target’s existing convertible notes) in an aggregate outstanding
principal amount in excess of $100.0 million; provided that the existing
convertible notes of the Target shall be deemed not to be outstanding for the
purpose of this clause (b) until the date that is 90 days following the Closing
Date. In the event that the conditions requiring the guarantee by Maui or
Target, as applicable, are no longer satisfied, the Borrower may request, and
the Administrative Agent (as defined below) and the Lenders (as defined below)
agree to, release Maui and/or Target, as applicable, from such guarantee.   Sole
Lead Arranger and Sole Bookrunner:    JPMorgan Chase Bank, N.A. (“JPMorgan” and
in such capacity, the “Lead Arranger”).   Administrative Agent:    JPMorgan (in
such capacity, the “Administrative Agent”).   Lenders:    A syndicate of banks,
financial institutions and other entities, including JPMorgan, arranged by the
Lead Arranger in accordance with the Commitment Letter (collectively, the
“Lenders”).

 

1



--------------------------------------------------------------------------------

II.   Bridge Facility

  Type and Amount of Bridge Facility:   

 

364-day senior unsecured bridge term loan facility (the “Bridge Facility”) in
the amount of up to $2,500,000,000 (the loans thereunder, the “Bridge Loans”).

  Availability:    The Bridge Facility shall be available in a single draw on
the Closing Date.   Maturity:    The Bridge Facility will mature on the date
that is 364 days after the Closing Date.   Purpose:    The proceeds of the
Bridge Loans shall be used by the Borrower (i) to pay all or a portion of the
Acquisition Cash Consideration and (ii) to pay the Transaction Costs.

III. Certain Payment Provisions

  Fees and Interest Rates:   

 

As set forth on Annex I.

  Optional Prepayments and Commitment Reductions:   

 

Loans may be prepaid at any time in whole or in part and commitments may be
reduced or terminated by the Borrower at any time, in each case without premium
or penalty and in minimum amounts to be agreed upon.

  Mandatory Prepayments and Commitment Reductions:   

 

On or prior to the Closing Date, the aggregate commitments in respect of the
Bridge Facility under the Commitment Letter or under the Credit Documentation
(as applicable) shall be permanently reduced, and after the Closing Date, the
aggregate loans under the Bridge Facility shall be prepaid, in each case,
dollar-for-dollar, by the following amounts (in each case subject to exceptions
to be agreed):

    

(a)   100% of the net cash proceeds (other than proceeds from (i) any casualty
or condemnation event, (ii) any intercompany transfer, or (iii) other
dispositions the net cash proceeds of which do not exceed $50,000,000 in the
aggregate) of all non-ordinary course asset sales or other dispositions of
property by Maui, the Borrower and any of their respective subsidiaries
(including proceeds from the sale of stock of any subsidiary of Maui or the
Borrower) other than net cash proceeds of any non-ordinary course sale or other
disposition that are reinvested in assets to be used in Maui’s, the Borrower’s
and/or their respective subsidiaries’ business within 180 days of receipt of
such proceeds (or within 270 days of receipt of such proceeds, to the extent
committed to be reinvested within 180 days of receipt of such proceeds), subject
to other exceptions to be agreed upon;

 

2



--------------------------------------------------------------------------------

    

(b)   100% of the committed amount of any term loan credit facility (excluding
the Term Loan Facility) entered into for the purpose of financing the
Transactions and having conditions to availability which are not more
restrictive than the Bridge Facility, as reasonably determined by the Borrower
upon entering into such committed financing (such reduction to occur
automatically upon the effectiveness of definitive documentation for such term
loan credit facility); and

    

(c)   without duplication of clause (b) above, 100% of the net cash proceeds
received from any incurrence of debt for borrowed money (including, without
limitation, any Senior Notes and any proceeds of any term loan facility) other
than (i) any intercompany debt of Maui, the Borrower or any of their respective
subsidiaries, (ii) any debt of Maui, the Borrower or any of their respective
subsidiaries incurred under the Existing Credit Agreement in the ordinary course
(including any amendment or refinancing thereof or any increase thereto so long
as the aggregate committed amount and, without duplication, outstanding amount
shall not exceed $750,000,000), (iii) the Term Loan Facility, (iv) capital
leases, letter of credit and purchase money and equipment financings, in each
case, in the ordinary course of business, (v) working capital facilities of
foreign subsidiaries, and (vi) other incurrences of debt not to exceed
$50,000,000 in the aggregate at any time outstanding and (vi) other debt for
borrowed money to be agreed upon;

 

(d)   100% of the net cash proceeds received from any issuance of equity (in a
public offering or private placement) by Maui, the Borrower or any of their
respective subsidiaries in a capital raising transaction, subject to exceptions
for (i) employee stock plans or other benefit or employee incentive
arrangements, (ii) equity interests or such other securities issued to Maui or
the Borrower or any of their respective subsidiaries, (iii) (x) the Acquisition
Common Stock Consideration and (y) any such issuance by Maui (prior to the
Closing Date) or the Borrower to sellers as equity consideration for any other
acquisition by Maui or the Borrower or any of their respective subsidiaries, and
(iv) any issuance of equity in connection with the Reorganization.

 

The Borrower shall give prompt written notice to the Administrative Agent of any
required reduction or prepayment required hereunder, including calculation in
reasonable detail of the requirement amount of such reduction or prepayment.

 

3



--------------------------------------------------------------------------------

     In addition, the commitments under the Bridge Facility shall terminate on
the earliest of (i) the termination of the Acquisition Agreement by the Borrower
in a signed writing in accordance with its terms (or the Borrower’s written
confirmation thereof) (and the Borrower agrees to notify the Lead Arranger
promptly thereof), (ii) the consummation of the Acquisition without the funding
of the Bridge Facility and (iii) the date that is five business days after the
End Date (as defined in the Acquisition Agreement as of the date hereof);
provided that if the End Date (as defined in the Acquisition Agreement, as in
effect on the date hereof) is extended one or more times pursuant to
Section 8.1(b) of the Acquisition Agreement (as in effect on the date hereof),
such End Date shall be for purposes of this clause (iii), upon written notice of
each such extension to the Lead Arranger from the Borrower, automatically
extended to five business days after each such extended date, and (iv) receipt
by the Lenders of written notice from the Borrower of its election to terminate
all commitments under the Bridge Facility in full.

IV.  Certain Documentation Matters

     The Credit Documentation shall contain representations, warranties,
covenants and events of default substantially similar to the Existing Credit
Agreement (as in effect on the date hereof) with such modifications (i) as are
necessary to reflect the terms specifically set forth herein (including the
nature of the Bridge Facility as a “bridge facility”) and in the Fee Letter,
including the Limited Conditionality Provision, (ii) as are mutually agreed
taking into account the operational and strategic requirements of the Borrower
and its subsidiaries (after giving effect to the Transactions) in light of their
size, total assets, geographic locations, industry (and risks and trends
associated therewith), businesses, business practices, operations, financial
accounting and the Projections, (iii) to reflect any changes in law or
accounting standard since the date of the Existing Credit Agreement, (iv) to
reflect the operational or administrative requirements of the Administrative
Agent, (v) modifications reflected on Exhibit C hereto, solely to the extent
such modifications are also incorporated into any amendment, restatement,
refinancing or replacement of the revolving credit facility under the Existing
Credit Agreement and (vi) other modifications to be mutually agreed
(collectively, the “Documentation Principles”).   Representations and
Warranties:    Subject to the Documentation Principles, substantially similar to
the Existing Credit Agreement (as in effect on the date hereof) (including with
respect to exceptions, baskets and materiality qualifiers) with such
modifications as may be agreed among the parties, and limited to the following:
(i) organization, powers, (ii) authorization, enforceability, (iii)

 

4



--------------------------------------------------------------------------------

     governmental approvals, absence of conflicts, (iv) financial condition, no
material adverse change, (v) properties, (vi) litigation and environmental
matters, (vii) compliance with laws, and maintenance of effective compliance
policies and procedures regarding anti-corruption and sanctions laws,
(viii) investment company status, (ix) taxes, (x) ERISA, (xi) solvency (to be
defined in a manner substantially the same as set forth on Annex I to Exhibit B
attached hereto), (xii) disclosure, (xiii) federal reserve regulations,
(xiv) use of proceeds as stated and in a manner not in violation of federal
reserve regulations, applicable sanctions laws or anti-corruption laws
(including FCPA), (xv) ranking of obligations, (xvi) choice of law provisions,
(xvii) no immunity, (xviii) proper form, no recordation, (xix) EEA financial
institutions and (xx) Beneficial Ownership Regulation.   Affirmative Covenants:
   Subject to the Documentation Principles, substantially similar to the
Existing Credit Agreement (as in effect on the date hereof) (including with
respect to exceptions, baskets and materiality qualifiers) with such
modifications as may be agreed among the parties, including the following:
(i) financial statements and other information; (ii) notices of material events;
(iii) existence; conduct of business; maintenance of properties; (iv) payment of
taxes; (v) insurance; (vi) books and records, inspection rights;
(vii) compliance with laws; and (viii) use of proceeds (including not in
violation of applicable anti-corruption laws and sanctions).   Financial
Covenants:    Subject to the Documentation Principles, commencing with the first
fiscal quarter ended after the Closing Date, a Maximum leverage ratio of 4.75 to
1.00, with step-downs to (i) from and after the fiscal quarter ending March 31,
2022, 4.50 to 1.00 and (ii) from and after the fiscal quarter ending
September 30, 2022, 4.25 to 1.00, to be calculated in a manner substantially
similar to the Existing Credit Agreement as in effect on the date hereof (the
“Financial Covenant”).   Negative Covenants:    Subject to the Documentation
Principles, substantially similar to the Existing Credit Agreement (as in effect
on the date hereof) (including with respect to exceptions, baskets and
materiality qualifiers) with such modifications as may be agreed among the
parties, including the following (except to the extent modified or removed
pursuant to clause (v) of the Documentation Principles): restrictions on
(i) subsidiary indebtedness (it being understood that the existing pari passu
indebtedness of Maui and Target shall be expressly permitted without being
counted as utilization of the general basket set forth therein), (ii) liens,
(iii) sale and leaseback transactions, (iv) mergers and other fundamental
changes (which shall expressly permit the Acquisition and the Transactions), (v)
business of borrower and subsidiaries and (vi) restrictive agreements.

 

5



--------------------------------------------------------------------------------

  Events of Default:    Subject to the Documentation Principles, substantially
similar to the Existing Credit Agreement (as in effect on the date hereof)
(including with respect to exceptions, baskets and materiality qualifiers) with
such modifications as may be agreed among the parties including (i) nonpayment
of principal, interest, fees or other amounts when due, (ii) accuracy of
representations in any material respects, (iii) failure to perform or observe
covenants set forth in the Credit Documentation, (iv) cross defaults to other
material indebtedness, (v) bankruptcy and insolvency defaults, (vi) material
monetary judgments, (vii) ERISA events, (viii) change of control and
(ix) invalidity of any guarantee required by the Credit Documentation.   Voting:
   Amendments and waivers with respect to the Credit Documentation shall require
the approval of Lenders holding not less than 50% of the aggregate amount of the
Bridge Loans, except that (a) the consent of each Lender affected thereby shall
be required with respect to (i) extensions of the scheduled date of final
maturity of any Bridge Loan, (ii) reductions in the principal amount, rate of
interest or any fee or extensions of any due date thereof, (iii) increases in
the amount or extensions of the expiry date of any Lender’s commitment,
(iv) changes to the pro rata sharing provisions and (v) releases of guarantee of
Maui or Target (except as contemplated by the Credit Documentation), and (b) the
consent of 100% of the Lenders shall be required with respect to modifications
to any of the voting percentages.   Assignments and Participations:    Prior to
the Closing Date, the Lenders will be permitted to assign commitments under the
Bridge Facility on terms substantially consistent with the first paragraph of
Section 10 of the Commitment Letter. From and after the Closing Date, the
Lenders shall be permitted to assign all or a portion of their loans and
commitments with the consent, not to be unreasonably withheld, conditioned or
delayed, of (a) the Borrower, unless (i) the assignee is a Lender, an affiliate
of a Lender or an approved fund or (ii) a payment or bankruptcy Event of Default
has occurred and is continuing, provided that, the Borrower shall be deemed to
have consented to an assignment of Bridge Loans unless it shall have objected
thereto by written notice to the Administrative Agent within ten (10) business
days after having received notice thereof and (b) the Administrative Agent,
unless Bridge Loans are being assigned to a Lender, an affiliate of a Lender or
an approved fund. In the case of partial assignments (other than to another
Lender, to an affiliate of a Lender or an approved fund), the minimum assignment
amount shall be $1,000,000, in the case of Bridge Loans, unless a lesser amount
shall be agreed by the Borrower and the Administrative Agent.

 

6



--------------------------------------------------------------------------------

     The Lenders shall also be permitted to sell participations in their Loans.
Participants shall have the same benefits as the Lenders with respect to yield
protection and increased cost provisions. Voting rights of participants shall be
limited to those matters with respect to which the affirmative vote of the
Lender from which it purchased its participation would be required as described
under “Voting” above. Pledges of Loans in accordance with applicable law shall
be permitted without restriction.      No assignments or participations shall be
permitted to be made to natural persons.   Yield Protection:    The Credit
Documentation shall contain customary provisions (a) protecting the Lenders
against increased costs or loss of yield resulting from changes in reserve, tax,
capital adequacy and other requirements of law and from the imposition of or
changes in withholding or other taxes and (b) indemnifying the Lenders for
“breakage costs” incurred in connection with, among other things, any prepayment
of a Eurodollar Loan (as defined in Annex I) on a day other than the last day of
an interest period with respect thereto. The Dodd-Frank Wall Street Reform and
Consumer Protection Act and Basel III (and all requests, rules, guidelines or
directives relating to each of the foregoing or issued in connection therewith)
shall be deemed to be changes in law after the Closing Date regardless of the
date enacted, adopted or issued.   Limitation of Liability, Expenses and
Indemnity:    Subject to the limitations consistent with those set forth in
Section 7(a) of the Commitment Letter to which this Exhibit A is attached, as
applicable, the Administrative Agent, the Lead Arranger and the Lenders (and
their affiliates and their respective officers, directors, employees, advisors
and agents) shall not have any Liabilities, on any theory of liability, for any
special, indirect, consequential or punitive damages incurred by the Borrower or
any of its subsidiaries arising out of, in connection with, or as a result of,
the Bridge Facility or the Credit Documentation. As used herein, the term
“Liabilities” shall mean any losses, claims (including intraparty claims),
demands, damages or liabilities of any kind.      Subject to the limitations
consistent with those set forth in Section 7(b) of the Commitment Letter to
which this Exhibit A is attached, as applicable, the Borrower shall pay (a) all
reasonable out-of-pocket expenses of the Administrative Agent and the Lead
Arranger associated with the syndication of the Bridge Facility and the
preparation, execution, delivery and

 

7



--------------------------------------------------------------------------------

     administration of the Credit Documentation and any amendment, modification
or waiver with respect thereto (including the reasonable fees, disbursements and
other charges of counsel) and (b) all out-of-pocket expenses of the
Administrative Agent and the Lenders (including the fees, disbursements and
other charges of counsel) in connection with the enforcement of the Credit
Documentation.      Subject to the limitations consistent with those set forth
in Section 7(b) of the Commitment Letter to which this Exhibit A is attached, as
applicable, the Administrative Agent, the Lead Arranger and the Lenders (and
their respective affiliates and their respective officers, directors, employees,
advisors and agents) (each an “Indemnified Person”) will be indemnified and held
harmless against, any Liabilities or expenses (including the fees, disbursements
and other charges of counsel) incurred by such Indemnified Person in connection
with or as a result of (i) the execution and delivery of the Credit
Documentation and any agreement or instrument contemplated thereby; (ii) the
funding of the Bridge Facility, or the use or the proposed use of proceeds
thereof; (iii) any act or omission of the Administrative Agent in connection
with the administration of the Credit Documentation; and (iv) any actual or
prospective claim, litigation, investigation, arbitration or administrative,
judicial or regulatory action or proceeding (each, a “Proceeding”) in any
jurisdiction relating to any of the foregoing (including in relation to
enforcing the terms of the limitation of liability and indemnification referred
to above), regardless of whether or not any Indemnified Person is a party
thereto and whether or not such Proceeding is brought by the Borrower, its
affiliates or equity holders or any other party; provided that such
indemnification shall not, as to any Indemnified Person, be available to the
extent that such Liabilities or expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted primarily from
the gross negligence, bad faith or willful misconduct of such Indemnified Person
in performing its activities or in furnishing its commitments or services under
the Credit Documentation.   EU/UK Bail-in:    The Credit Documentation shall
contain customary European Union/United Kingdom Bail-in provisions.   ERISA
Fiduciary Status:    The Credit Documentation shall contain Lender
representations as to fiduciary status under ERISA.   Delaware Divisions:    The
Credit Documentation shall contain customary provisions related to divisions and
plans of division under Delaware law.

 

8



--------------------------------------------------------------------------------

  Governing Law:    State of New York; provided, however, that (a) the
interpretation of the definition of “Target Material Adverse Effect” (and
whether or not a “Target Material Adverse Effect” has occurred or would
reasonably be expected to occur), (b) the determination of the accuracy of any
Acquisition Agreement Representations and whether as a result of any inaccuracy
of any Acquisition Agreement Representation there has been a failure of a
condition precedent to the Borrower’s (or its affiliates’) obligation to
consummate the Acquisition or such failure gives the Borrower the right to
terminate its (or its affiliates’) obligations under the Acquisition Agreement
and (c) the determination of whether the Acquisition has been consummated in
accordance with the terms of the Acquisition Agreement shall, in each case, be
governed by, and construed and interpreted in accordance with, the internal laws
and judicial decisions of the State of Delaware applicable to agreements
executed and performed entirely within such State without giving effect to any
choice or conflict of laws provision or rule (whether of the State of Delaware
or any other jurisdiction) that would cause the application of laws of any
jurisdiction other than the State of Delaware.   Forum:    United States
District Court for the Southern District of New York sitting in the Borough of
Manhattan (or if such court lacks subject matter jurisdiction, the Supreme Court
of the State of New York sitting in the Borough of Manhattan), and any appellate
court from any thereof.   Counsel to the Administrative Agent and the Lead
Arranger:   

 

Davis Polk & Wardwell LLP.

 

9



--------------------------------------------------------------------------------

Annex I

Interest and Certain Fees

 

Interest Rate Options:   

The Borrower may elect that the Bridge Loans comprising each borrowing bear
interest at a rate per annum equal to:

 

the ABR plus the Applicable ABR Margin; or

 

the Adjusted LIBO Rate plus the Applicable LIBO Margin.

  

As used herein:

 

“ABR” means the highest of (i) the rate of interest last quoted by The Wall
Street Journal in the U.S. as the prime rate in effect (the “Prime Rate”), (ii)
the NYFRB Rate from time to time plus 0.5% and (iii) the Adjusted LIBO Rate for
a one-month interest period plus 1%. If the ABR as determined pursuant to the
foregoing would be less than 1.00%, such rate shall be deemed to be 1.00%.

 

“Adjusted LIBO Rate” means the LIBO Rate, as adjusted for statutory reserve
requirements for eurocurrency liabilities.

 

“Applicable LIBO Margin” means a percentage determined in accordance with the
pricing grid set forth immediately below:



            

       

Pricing
Level I

  

Pricing
Level II

  

Pricing
Level III

  

Pricing
Level IV

  

Pricing
Level V

       

³BBB+/
Baa1/BBB+

  

BBB/
Baa2/BBB

  

BBB-/
Baa3/BBB-

  

BB+/
Ba1/BB+

  

£BB/
Ba2/BB

  

Closing Date through 89 days following the Closing Date

   1.125%    1.250%    1.375%    1.750%    2.000%   

90th day following the Closing Date through 179th day following the Closing Date

   1.375%    1.500%    1.625%    2.000%    2.250%   

180th day following the Closing Date through 269th day following the Closing
Date

   1.625%    1.750%    1.875%    2.250%    2.500%    From the 270th day
following the Closing Date    1.875%    2.000%    2.125%    2.500%    2.750%

 

10



--------------------------------------------------------------------------------

  The foregoing pricing shall be based on the senior, unsecured non-credit
enhanced long-term indebtedness for borrowed money of (x) prior to the
assignment of such ratings for Holdco, Maui and (y) thereafter, Holdco, in each
case, issued by Moody’s, S&P and Fitch (the “Public Debt Rating”). Split ratings
shall be addressed in a manner consistent with the Existing Credit Agreement.  
“Applicable ABR Margin” means a percentage equal to the greater of (i) 0% and
(ii) the Applicable LIBO Margin minus 1.0%.   “Federal Funds Effective Rate”
means, for any day, the rate calculated by the NYFRB based on such day’s federal
funds transactions by depositary institutions, as determined in such manner as
the NYFRB shall set forth on its public website from time to time, and published
on the next succeeding Business Day by the NYFRB as the federal funds effective
rate, provided that if the Federal Funds Effective Rate shall be less than zero,
such rate shall be deemed to zero for the purposes of calculating such rate.  
“Interpolated Rate” means, at any time, for any interest period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period (for which the LIBO Screen Rate is available) that is shorter
than the Impacted Interest Period; and (b) the LIBO Screen Rate for the shortest
period (for which that LIBO Screen Rate is available) that exceeds the Impacted
Interest Period, in each case, at such time.

 

11



--------------------------------------------------------------------------------

  “LIBO Rate” means, with respect to any Eurodollar Borrowing for any interest
period, the LIBO Screen Rate at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such interest period; provided that
if the LIBO Screen Rate shall not be available at such time for such interest
period (an “Impacted Interest Period”) then the LIBO Rate shall be the
Interpolated Rate.   “LIBO Screen Rate” means, for any day and time, with
respect to any Eurodollar Borrowing for any interest period, the London
interbank offered rate as administered by ICE Benchmark Administration (or any
other Person that takes over the administration of such rate) for U.S. Dollars
for a period equal in length to such interest period as displayed on pages
LIBOR01 or LIBOR02 of the Reuters screen that displays such rate (or, in the
event such rate does not appear on a Reuters page or screen, on any successor or
substitute page on such screen that displays such rate, or on the appropriate
page of such other information service that publishes such rate from time to
time as selected by the Administrative Agent in its reasonable discretion);
provided that if the LIBO Screen Rate as so determined would be less than zero,
such rate shall be deemed to be zero for the purposes of calculating such rate.
  “NYFRB Rate” means, for any day, the greater of (a) the Federal Funds
Effective Rate in effect on such day and (b) the Overnight Bank Funding Rate in
effect on such day; provided that if any of the aforesaid rates shall be less
than zero, such rate shall be deemed to zero for the purposes of calculating
such rate.   “Overnight Bank Funding Rate” means, for any day, the rate
comprised of both overnight federal funds and overnight Eurodollar Borrowings by
U.S.-managed banking offices of depository institutions, as such composite rate
shall be determined by the NYFRB as set forth on its public website from time to
time, and published on the next succeeding Business Day by the NYFRB as an
overnight bank funding rate (from and after such date as the NYFRB shall
commence to publish such composite rate).   The Credit Documentation will
contain provisions to be mutually agreed with respect to a replacement of the
LIBO Rate.   Interest Payment Dates:In the case of Loans bearing interest based
upon the ABR (“ABR Loans”), quarterly in arrears.   In the case of Loans bearing
interest based upon the Adjusted LIBO Rate (“Eurodollar Loans”), on the last day
of each relevant interest period and, in the case of any interest period longer
than three months, on each successive date three months after the first day of
such interest period.

 

12



--------------------------------------------------------------------------------

Default Rate:    At any time when the Borrower is in default in the payment of
any amount of principal due under the Bridge Facility, such amount shall bear
interest at 2% above the rate otherwise applicable thereto. Overdue interest,
fees and other amounts shall bear interest at 2% above the rate applicable to
ABR Loans. Duration Fee:    The Borrower will pay a fee (the “Duration Fee”),
for the ratable benefit of the Lenders, in an amount equal to (i) 0.50% of the
aggregate principal amount of the loans under the Bridge Facility outstanding on
the date which is 90 days after the Closing Date, due and payable in cash on
such 90th day (or if such day is not a business day, the next business day);
(ii) 0.75% of the aggregate principal amount of the loans under the Bridge
Facility outstanding on the date which is 180 days after the Closing Date, due
and payable in cash on such 180th day (or if such day is not a business day, the
next business day); and (iii) 1.00% of the aggregate principal amount of the
loans under the Bridge Facility outstanding on the date which is 270 days after
the Closing Date, due and payable in cash on such 270th day (or if such day is
not a business day, the next business day). Undrawn Fee:    The Borrower will
pay a fee (the “Undrawn Fee”), for the ratable benefit of the Lenders, in an
amount equal to a percentage determined in accordance with the pricing grid set
forth immediately below (the “Undrawn Fee Pricing Grid”) of the undrawn portion
of the commitments in respect of the Bridge Facility from and including the day
that is 90 days following the execution of the Commitment Letter and to but
excluding the Fee Payment Date, which fee shall be payable upon the Fee Payment
Date (or earlier termination of the commitments with respect to the Bridge
Facility). For the purposes hereof, “Fee Payment Date” means the earlier of
(i) termination or expiration of the commitments under the Bridge Facility and
(ii) the Closing Date.     

Pricing
Level I

  

Pricing
Level II

  

Pricing
Level III

  

Pricing
Level IV

  

Pricing
Level V

    

³BBB+/
Baa1/BBB+

  

BBB/
Baa2/BBB

  

BBB-/
Baa3/BBB-

  

BB+/
Ba1/BB+

  

£BB/
Ba2/BB

   0.125%    0.150%    0.175%    0.250%    0.350%      The foregoing pricing
shall be based on the Public Debt Rating. Split ratings shall be addressed in a
manner
consistent with the Existing Credit Agreement. Rate and Fee Basis:    All per
annum rates shall be calculated on the basis of a year of 360 days (or 365/366
days, in the case of ABR Loans the interest rate payable on which is then based
on the Prime Rate) for actual days elapsed.

 

13



--------------------------------------------------------------------------------

Exhibit B

CONDITIONS PRECEDENT TO THE BRIDGE FACILITY

Capitalized terms not otherwise defined herein have the same meanings as
specified therefor in the Commitment Letter to which this Exhibit B is attached.

The Effective Date and the initial borrowing under the Bridge Facility, as
applicable, will be subject to the following additional conditions precedent
(subject to the Limited Conditionality Provision):

(i) The Acquisition shall be consummated substantially concurrently with the
initial funding under the Bridge Facility in accordance with the Acquisition
Agreement and the Acquisition Agreement shall not have been amended or modified,
and no condition shall have been waived or consent granted, in any respect that
is materially adverse to the Lenders or the Lead Arranger without the Lead
Arranger’s prior written consent; provided that (i) increases in the Acquisition
Common Stock Consideration and, if funded with equity, increases in the
Acquisition Cash Consideration shall not be deemed to be materially adverse to
the interests of the Lenders and the Lead Arranger and shall not require the
consent of the Lead Arranger, (ii) decreases of less than 10% in the Acquisition
Consideration shall not be deemed to be materially adverse to the interests of
the Lenders or the Lead Arranger and shall not require the consent of the Lead
Arranger so long as any such reduction in Acquisition Cash Consideration
reduction shall reduce dollar-for-dollar the commitments in respect of the
Bridge Facility, (iii) decreases of more than 10% in the Acquisition
Consideration shall be deemed to be materially adverse to the interests of the
Lenders or the Lead Arranger and shall require the consent of the Lead Arranger;
and (iv) any amendment to the definition of “Material Adverse Effect on the
Company” as defined in the Acquisition Agreement (as in effect on the date
hereof) shall be deemed to be materially adverse to the interests of the Lenders
and the Lead Arranger; provided, further that, for the avoidance of doubt, any
increases or decreases in the amount of newly issued shares of common stock of
the Borrower received by the existing equity holders of the Target as the
Acquisition Common Stock Consideration that result in accordance with the
application of the Exchange Ratio (as in effect and defined in the Acquisition
Agreement on the date hereof and without any amendment, modification or waiver
thereof), shall not be materially adverse to the interest of the Lenders and the
Lead Arranger and shall not require the consent of the Lead Arranger.

(ii) The Lead Arranger shall have received for each of the Borrower (which such
statements may be of Maui) and the Target (a) U.S. GAAP audited consolidated
balance sheets and related statements of income (and/or operations),
stockholders’(or shareholders’) equity and cash flows for the three most recent
fiscal years ended at least 60 days prior to the Closing Date and (b) U.S. GAAP
unaudited consolidated balance sheets and related statements of income (and/or
operation), stockholders’ (or shareholders’) equity and cash flows for each
subsequent fiscal quarter ended at least 40 days before the Closing Date, which
financial statements shall meet in all material respects the requirements of
Regulation S-X under the Securities Act of 1933, as amended, and all other
accounting rules and regulations of the SEC promulgated thereunder applicable to
a registration statement under such Act on Form S-3, provided that the
Borrower’s (or Maui’s) and the Target’s public filing of any required financial
statements with the SEC shall constitute delivery of such financial statements
to the Lead Arranger. The Lead Arranger acknowledges receipt of (i) the audited
financing statements of Maui for the fiscal years ended February 3, 2018,
February 2, 2019 and February 1, 2020, (ii) the audited financing statements of
Target or the fiscal years ended December 31, 2017, December 31, 2018 and
December 31, 2019, (iii) the unaudited consolidated balance sheets and related
statements of income (and/or operation), stockholders’ (or shareholders’) equity
and cash flows of (x) Maui for each fiscal quarter through August 1, 2020 and
(y) Target for each fiscal quarter through June 30, 2020.

 

Exhibit B-1



--------------------------------------------------------------------------------

(iii) The Lead Arranger shall have received a pro forma consolidated balance
sheet of the Borrower and the Target as of the last day of the most recently
completed fiscal quarter period of Maui for which financial statements have been
delivered pursuant to paragraph (ii) above and pro forma consolidated income
(and/or operations) statements for the most recent fiscal year and most recent
interim period, in each case, of Maui, delivered pursuant to paragraph
(ii) above, prepared after giving effect to the Transactions as if the
Transactions had occurred as of the last day of the pro forma financial
statements delivered (in the case of such balance sheet) or at the beginning of
the pro forma financial statements delivered (in the case of the income or
operations statement), which pro forma financial statements shall meet in all
material respects the requirements of Regulation S-X under the Securities Act of
1933, as amended, and all other accounting rules and regulations of the SEC
promulgated thereunder applicable to a registration statement under such Act on
Form S-3; provided that the Borrower’s (or Maui’s) and the Target’s public
filing of any required pro forma financial statements with the SEC shall
constitute delivery of such financial statements to the Lead Arranger.

(iv) (A) The Administrative Agent shall have received (x) on or prior to the
Effective Date, customary legal opinions, corporate organizational documents,
good standing certificates, resolutions and other customary closing
certificates, and (y) prior to the Closing Date, a borrowing notice, (B) the
Acquisition Agreement Representations shall be true and correct as of the
Closing Date and the Specified Representations shall be true and correct in all
material respects as of the Closing Date and (C) as of the Closing Date, there
shall not be any continuing event of default (limited to violation of negative
covenant with respect to fundamental changes, payment defaults and bankruptcy
defaults) under the Credit Documentation.

(v) The Administrative Agent shall have received a solvency certificate from the
chief financial officer of the Borrower in the form attached as Annex I hereto
dated as of the Closing Date.

(vi) The Lead Arranger, the Administrative Agent and the Lenders shall have
received all fees and invoiced expenses required to be paid on or prior to the
Closing Date pursuant to the Fee Letter or Commitment Letter and solely with
respect to expenses, to the extent invoiced at least three (3) days prior to the
Closing Date.

(vii) The Lead Arranger shall have received at least three business days prior
to the Effective Date, to the extent reasonably requested at least ten business
days prior to the Effective Date, all documentation and other information
required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including, without limitation, the
PATRIOT Act and the Beneficial Ownership Regulation.

 

Exhibit B-2



--------------------------------------------------------------------------------

Annex I

TO EXHIBIT B

FORM OF

SOLVENCY CERTIFICATE

[              ], 202[_]

This Solvency Certificate is delivered pursuant to Section [ ] of the Credit
Agreement dated as of [                ], 202[_], among [                ] (the
“Credit Agreement”). Capitalized terms used herein and not otherwise defined
herein shall have the meanings assigned to such terms in the Credit Agreement.

The undersigned hereby certifies, solely in his capacity as an officer of the
Borrower and not in his individual capacity, as follows:

1. I am the [Chief Financial Officer] of the Borrower. I am familiar with the
Transactions and have reviewed the Credit Agreement, financial statements
referred to in Section [__] of the Credit Agreement and such documents and made
such investigation as I deemed relevant for the purposes of this Solvency
Certificate.

2. As of the date hereof, immediately after giving effect to the consummation of
the Transactions, on and as of such date (i) the fair value of the assets of the
Borrower and its subsidiaries on a consolidated basis, at a fair valuation on a
going concern basis, will exceed the debts and liabilities, direct,
subordinated, contingent or otherwise, of the Borrower and its subsidiaries on a
consolidated basis; (ii) the present fair saleable value of the property of the
Borrower and its subsidiaries on a consolidated and going concern basis will be
greater than the amount that will be required to pay the probable liability of
the Borrower and its subsidiaries on a consolidated basis on their debts and
other liabilities, direct, subordinated, contingent or otherwise, as such debts
and other liabilities become absolute and matured in the ordinary course of
business; (iii) the Borrower and its subsidiaries on a consolidated basis will
be able to pay their debts and liabilities, direct, subordinated, contingent or
otherwise, as such debts and liabilities become absolute and matured in the
ordinary course of business; and (iv) the Borrower and its subsidiaries on a
consolidated basis will not have unreasonably small capital with which to
conduct the businesses in which they are engaged as such businesses are now
conducted and are proposed to be conducted following the Closing Date.

This Solvency Certificate is being delivered by the undersigned officer only in
his capacity as [Chief Financial Officer] of the Borrower and not individually
and the undersigned shall have no personal liability to the Administrative Agent
or the Lenders with respect thereto.

 

Annex I-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Solvency Certificate on
the date first written above.

 

MAUI HOLDING, INC. By:    

Name:   Title:   [Chief Financial Officer]

 

Annex I-2



--------------------------------------------------------------------------------

Exhibit C

CERTAIN MODIFICATIONS TO EXISTING CREDIT AGREEMENT

 

Existing Credit Agreement Provision

  

Modification

Consolidated EBITDA definition    Replace reference in clause (iii)(A) to
“Cavium Acquisition” with a reference to the Acquisition Material Subsidiary
definition    Revise to limit to subsidiaries that would constitute “significant
subsidiaries” under Reg S-X Permitted Subsidiary Indebtedness   

•  Revise to permit all debt at closing up to $25M (without need to schedule)
subject to an aggregate amount for all such debt to be agreed

 

•  Include dollar floor on general basket equal to (i) prior to the Closing
Date, $300.0 million and (ii) on and after the Closing Date, $400.0 million

 

•  Existing Maui bonds and Palau notes to be specifically permitted

 

•  Additionally permit any guarantees by guarantors under the Bridge Facility
provided in respect of pari passu indebtedness

General Lien Basket    Include dollar floor on general basket equal to (i) prior
to the Closing Date, $300.0 million and (ii) on and after the Closing Date,
$400.0 million Fundamental Changes / Mergers    Specifically permit the
Acquisition Restrictive Agreements Covenant    Remove Leverage Ratio    Covenant
level to be revised as set forth in Exhibit A. Permitted Reorganization    To be
revised to reflect the Transactions.